I concur in the opinion of Chief Justice Jones.
There is certainly a reasonable doubt upon the construction to be placed on the constitutional provision in question, *Page 343 
and under the authorities, in such cases, that doubt must be solved in favor of the constitutionality of the act of the legislature passed thereunder.
I am especially impressed with the idea indicated therein that the Court, in seeking the intention of the framers of the Constitution, must assume that they could not have been unaware of or intended to ignore the fact that neither they nor the legislature had power to abrogate or control the power of the Federal Courts in the determination of Federal questions; and as it was not within the power of the convention to do so, we should not read into the Constitution made by them any such purpose.
Rights have become vested and enterprises projected upon the faith of the stability of the law as laid down in the Tompkins case, and it should not be overruled, and we should maintain the right to construe our own State Constitution without regard to what may be the decisions of the United States Courts upon Federal questions arising therefrom.
Where a question of construction is doubtful also, that one should be preferred which tends to upbuild the commonwealth than to break down and discourage enterprise and check progress.